In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0312V
                                      Filed: July 25, 2016
                                        UNPUBLISHED

****************************
KRISTIN DENBOW,                        *
                                       *
                    Petitioner,        *     Ruling on Entitlement; Concession;
v.                                     *     Influenza (“Flu”) Vaccine; Shoulder
                                       *     Injury Related to Vaccine Administration
SECRETARY OF HEALTH                    *     (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                    *     (“SPU”)
                                       *
                    Respondent.        *
                                       *
****************************
Jonathan C. Pleban, Pleban & Petruska Law, LLC, St. Louis, MO, for petitioner.
Alice Isabel Legat Tayman, U.S. Department of Justice, Washington, DC, for
respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On March 10, 2016, Kristin Denbow (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she received an influenza (“flu”)
vaccine on October 8, 2014, and subsequently suffered a shoulder injury related to
vaccine administration (“SIRVA”). Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On July 25, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states that “petitioner’s alleged injury is consistent with a
shoulder injury related to vaccine administration (‘SIRVA’).” Id. at 4. Respondent


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
further agrees that petitioner met the statutory requirements by suffering the residual
effects of her condition for more than six months. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2